            Case 1:21-mj-00047-ZMF Document 8 Filed 01/25/21 Page 1 of 1




                             IN THE UNITED STATES DISTRICT COURT

                                FOR THE DISTRICT OF COLUMBIA


UNITED STATES OF AMERICA                      )
                                              )
       v.                                     )       CRIMINAL NO. 21-mj-00047
                                              )       Mag. Judge: Zia M. Faruqui
                                              )
DOMINIC PEZZOLA                               )



                                              ORDER


  Pending before the Court is the motion of defendant Dominic Pezzola seeking admission of his

attorney, Michael Scibetta, for admission to this Court pro hac vice with support from attorney Kira

Anne West, a member in good standing in this Court. Upon consideration of the motion, finding it

meritorious, the Court grants attorney Michael Scibetta’s pro hac vice admission to this Court.

                                                                          Digitally signed by
SO ORDERED this 25th day of January, 2021.                                G. Michael Harvey
                                                                          Date: 2021.01.25
                                                                          14:51:02 -05'00'
                                                             _________________________
                                                             G. Michael Harvey
                                                             United States Magistrate Judge




                                                  3
